PD-0855&0856&0857-15


^IJer^S                                           §               IN THE COURT OF
v.                                                §               CRIMINAL APPEALS                   RECEIVED IM
THE STATE OF TEXAS                                §§ •            OF TEXAS                 COURT OF CRIMINAL APPFAl
                                                                                                     mmiNMLAHHEAL
                                                                                                     JUL O9 2015
                         Pro Se Motion for Extension of Time
                     To File Petition for Discretionary Review                                 ^®' "GOSta, ulQfk
TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and pp. .
respectfully moves this Honorable Court to extend the time for filing the Appellant^TetmottToY'NAL APPEALS
Discretionary Review in this cause and in support thereof would show to the Court the

following:                                                                                 Abel Acosta, Cierk
        1.       The style and number ofthis case in the Court ofAppeals, is: fcjc\(of-QvS      ;Cause No. F-ll^llffiV; from the ^Q^rd                       District Court of
Dallas County, Texas.

       3.        The Appellant was convicted ofthe felony offense of ^ rr        6.      The deadline for filing the Appellant's Petition for Discretionary Review in this

cause is qufVi IQ*^Q^
        7.      An extension of time for a period of sixty (60) days is requested that would make

the due date ^j)4-e/H Uf [$, &Q ^ •
        8.      No prior request for an extension of time has been made.

        9.      The facts relied upon to show good cause for the requested extension are, as

follows: The Appellant/Petitioner,was representedby court appointed.counsel during the appeal

of this case to the Court of Appeals. After the conviction was affirmed, the trial court refused to

appoint counsel to file a Petition for Discretionary Review. Therefore, additional time is needed

for the Appellant/Petitionerto either prepare and file the Petition pro se or to seek legal

assistance in filing the Petition.

       WHEREFORE, PREMISES CONSIDERED, the Appellant /Petitioner respectfully

requests that this Honorable Court extend time for filing the Petition for Discretionary Review in

this cause to pn?^r£ Pe,f(''cn/hg/Jc fp^                               CERTIFICATE OF SERVICE

      The Appellant/Petitionerhereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the Office ofthe Criminal District Attorney for U&l^ County,


      , and mailed via U.S. mail, to the Office of the State Prosecuting Attorney,

THaV/1'! 3 Cqua fy                         ,on the ®j day of JVty- .20_\S_.


                                               RtckarJ (WdgjnO
                                            [Name]




PRO SE MOTION FOR AN EXTENSION OF TIME TO FILE PETITION FOR DISCRETIONARY REVIEW - Page 3